                                                                             1/27/2020



                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF MONTANA

                                  BUTTE DIVISION




 NICHOLAS DOUGLAS; TASHEKA
 BRYAN; JUNIOR HARRIS;
 MARCUS RICHARDS;                               No. CV 18-62-BU-SEH
 STEPHANEY SMITH; and those
 similarly situated,
                                                ORDER
                             Plaintiffs,

 vs.

 YELLOWSTONE CLUB
 OPERA TIONS, LLC; and
 HOSPITALITY STAFFING
 SOLUTIONS, LLC,

                             Defendants.

       On January 24, 2020, Defendant Hospitality Staffing Solutions, LLC filed a

motion for Lauren H. Zeldin ("Zeldin"), Esq., of Ogletree, Deakins, Nash, Smoak

& Stewart, P.C., Atlanta, Georgia, to appear pro hac vice' with Roger G. Trim,



       1
           See Doc. 44.
Esq., of Ogletree, Deakins, Nash, Smoak & Stewart, P.C., Denver, Colorado, to act

as local counsel. Zeldin's application appears to be in compliance with L.R.

83.l(d).

      ORDERED:

      Defendant Hospitality Staffing Solutions, LLC's Motion for Pro Hae Vice

Admission and Consent ofCounsel 2 is GRANTED, subject to the following

conditions:

      1.        That local counsel will be designated as lead counsel or as co-lead

counsel with Zeldin;

      2.        Zeldin must do her own work. She must do her own writing, sign her

own pleadings, motions, briefs and other documents served or filed by her, and, if

designated co-lead counsel in the acknowledgment and acceptance of her

admission required below, must appear and participate personally in all

proceedings before the Court; and

      3.        Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed.

      Admission is personal to Zeldin; it is not an admission of Ogletree, Deakins,

Nash, Smoak & Stewart, P.C. law firm.


      2
          Doc. 44.

                                           -2-
      FURTHER ORDERED:

      This Order will be withdrawn unless Zeldin, within 15 days from the date of

this Order, files an acknowledgment and acceptance of her admission under the

terms set forth above.

      DATED this     ,;J 7~y of January, 2020.



                                        llfu~~
                                            United States District Court




                                      -3-
